Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on August 8, 2019, has been made of record and entered.  Claims 6-11 and 14 have been amended to eliminate multiple claim dependency; no new claims have been added.
Claims 1-11 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on August 8, 2019.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 05-015475, Applicants’ submitted art (hereinafter “JP ‘475”).
Regarding claims 1-3, 7, and 11-14, JP ‘475 teaches the preparation of a catalyst, and an apparatus for said preparation, in which a catalyst carrier (“target particles”/”catalyst carrier raw material”) is placed in an adsorption tower (“container”), and a solution of the catalyst to deposited on the carrier (“catalyst raw material”) is supplied to a lower part of the adsorption tower, so that the catalyst component is uniformly adsorbed onto the catalyst carrier.  The solution rises in the column while fluidizing the catalyst carrier in the adsorption tower (“stirring mechanism”) and is circulated to a catalyst solution storage tank (“excess solution removal process”).  
In the apparatus, the adsorption tower comprises a port for removing the catalyst, as well as a screen (“porous plate”).  The apparatus further comprises means for heating air and supplying said air to the adsorption 
Regarding claim 6, JP ‘475 teaches an embodiment in which when the supply of the catalyst solution is discontinued, the catalyst solution in the adsorption tower flows through the screen is recovered in the catalyst solution storage tank; see Figure 1 and page 3 of JP ‘475.  The opening of the valve and the removal of the catalyst solution from the tower, wherein the catalyst solution passes through the screen inside said tower, is considered to read upon the claim limitation “creating a pressure difference…” recited in this claim.
Regarding claim 9, JP ‘475 teaches an embodiment in which particles of activated carbon (“catalyst carrier raw material contains….C”) are provided in the adsorption tower, see the Example of JP ‘475.
In view of these teachings, JP ‘475 anticipates claims 1-3, 6, 7, 9, and 11-14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 05-015475, Applicants’ submitted art (hereinafter “JP ‘475”).
JP ‘475 is relied upon for its teachings as stated in the above 102(a)(1) rejection of claims 1-3, 6, 7, 9, and 11-14.
While this reference teaches the addition of the catalyst solution to the adsorption tower after the catalyst carrier is placed therein, this reference does not explicitly teach or suggest the limitations of claims 4 and 5 regarding premixing a solution containing the catalyst raw materials/catalyst carrier raw materials and target particles, followed by injecting said premixed solution into the container, as recited in Applicants’ claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the method disclosed in JP ‘475 by mixing the catalyst carrier and the catalyst solution prior to supplying said mixture to the adsorption tower, as it has been held that the performance of two steps simultaneously, which have previously been performed in sequence (in the case of JP ‘475, supplying the catalyst carrier to the adsorption tower prior to adding the catalyst solution thereto) was held to have been obvious.  In re Tatincloux, 108 U.S.P.Q. 125 (CCPA 1955).

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited references of record do not teach or suggest the limitations of these claims.  JP ‘475, while teaching activated carbon as an exemplary catalyst carrier, discloses the employment of particles “having a particle size of 4 to 6 mesh”, which is a size of 4.76 (4 mesh) to 3.36 mm (6 mesh).  Further, JP ‘475 does not specifically teach components of the catalyst solution, such as those recited in claim 10 (“catalyst raw material contains….Fe, Co, and Ni”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon accompanying this Office Action provide technological background in the art of preparing catalysts via contact of support or carrier particles with solutions of catalyst components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 15, 2021